Citation Nr: 1641403	
Decision Date: 10/24/16    Archive Date: 11/08/16

DOCKET NO.  10-18 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder, to include schizoaffective disorder and post-traumatic stress disorder (PTSD). 

2. Entitlement to service connection for residuals of a traumatic brain injury (TBI).

3. Entitlement to service connection for post traumatic laceration scar of the frontal scalp.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Brandon A. Williams, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1977 to June 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from adverse action from the Department of Veterans Affairs (VA) Regional Office (RO) in in Louisville, Kentucky. 

The Board has rephrased the Veteran's claim of entitlement to service connection for PTSD as a claim of entitlement to service connection for an acquired psychiatric disorder, to include schizoaffective disorder and PTSD. See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (stating that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  

Because of the facts found, the Board has separated the disability of a posttraumatic laceration scar of the frontal scalp out from the TBI claim.  The Board finds that this will be most beneficial to the Veteran, given the favorable evidence regarding the scar.

The Veteran testified at a hearing in August 2011 before the undersigned. A copy of the transcript has been associated with the claims file. 

In January 2012, the Board reopened the Veteran's claims of entitlement to service connection for an acquired psychiatric disorder and residuals of a TBI, and remanded this case to the RO via the Appeals Management Center (AMC) for further development. In October 2014, the Board again remanded the issues for further development.

The issue of entitlement to service connection for an acquired psychiatric disorder, to include schizoaffective disorder and PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

The Veteran's current post traumatic laceration scar of the frontal scalp is a result of his military service.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the Veteran's post traumatic laceration scar of the frontal scalp was incurred in or is otherwise related to his active service. 38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). Because of the favorable determination below, no further discussion of these provisions is required here.

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability. See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table). 

Service connection may be granted for a disease diagnosed after discharge, when the evidence, including that pertinent to service, establishes the disease was incurred in service. 38 C.F.R. § 3.303 (d).

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence. 38 U.S.C.A. § 1154 (a).

The Veteran urges that he has a disability related to his military service. Specifically, he states he was physically assaulted with a brick while stationed in Okinawa, Japan. 

An essential element of a claim for service connection is evidence of a current disability. The claims folder reveals that the Veteran has been diagnosed with a post traumatic laceration scar of the anterior frontal scalp with was found to be tender to palpation. (See March 2015 VA medical examination). Based on the medical evidence provided, the Board finds that the Veteran has met an essential element of having a disability for VA purposes.

A second element of a claim for service connection is medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease. Medical reports in service are consistent with the Veteran's claim of being hit in the head with a brick during service. (See January 1979 Chronological Record of Medical Care). The Board finds that based on the above evidence, the Veteran's statements that he was physically assaulted during his active service is consistent with the circumstances of the Veteran's service. 38 U.S.C.A. § 1154 (a) (West 2014). As such, the Board finds that an element of a service connection claim, injury in service, has been met.

Generally, a third element for service connection is competent credible evidence of a nexus between the current disability and the in-service disease or injury, or, in some cases, continuity of symptoms. Here, the Veteran's in-service treatment records (STRs) reflect that while on active duty the Veteran was physically assaulted. Additionally, in the March 2015 VA examination report, the examiner found the only residual of the Veteran's 1979 in-service assault is his post traumatic laceration scar of the anterior frontal scalp.

In light of the Veteran's confirmed in-service incurrence of a physical assault, the objective clinical medical evidence, and his credible and competent statements in support of the claim, the Board finds that the evidence is at least in equipoise regarding service connection for post traumatic laceration scar of the anterior frontal scalp and will resolve reasonable doubt in favor of the Veteran. See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). All the elements necessary for establishing service connection are met, and the Veteran's claim for service connection post traumatic laceration scar of the anterior frontal scalp is granted.


ORDER

Entitlement to service connection for post traumatic laceration scar of the frontal scalp is granted.


REMAND

The Board regrets further delay in this case, but finds that a remand is required to satisfy VA's duty to assist. The claims file includes a December 2010 VA PTSD examination, in which the clinician opined that the Veteran did not meet the criteria for a PTSD diagnosis or any other anxiety disorder. However, the clinician did not discuss or provide and an opinion as to whether the Veteran's diagnosed schizophrenic or schizoaffective disorder is related to, or manifested in service. Additionally, the claims file consist of a May 2015 VA examination is which the examiner opined that the Veteran's schizophrenia and schizoaffective disorder are less likely as not caused by or related to his injury in 1979. The May 2015 examiner failed to discuss or opine as to whether the diagnosed disorders are related to, or manifested, during the Veteran's military service. Further, the May 2015 examiner did not provide an adequate rationale for the provided medical opinion. As such, a supplemental medical examination and opinion is warranted. 38 C.F.R. § 3.159 (c)(4) (2015); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

In regard to the TBI claim, he Veteran was afforded a VA medical examination in March 2015, in which the examiner found that the Veteran does not have any physical, mental, or neurological condition or residuals attributable to TBI. The examiner found the only residual of the 1979 physical assault in the Veteran's post traumatic laceration scar of the anterior frontal scalp. The examiner explained, that while the Veteran does have a diagnosis of a mental disorder, it is less likely than not related to his 1979 injury. The examiner found that after reviewing the claims folder to include, the Veteran's private medical records and lay statements associated with the claim, the medical record does not support a finding that the Veteran has TBI or an of its residuals. The examination report notes that the Veteran experienced a mild TBI, which resolved. Noting the Veteran's complaints of headaches, the examiner opined that it is more likely a symptom of another diagnosis and less likely a diagnosed condition. The examiner further opined that the Veteran's headaches most likely have multiple etiologies such as stress, sleep, medication use, illicit substance use, etc.

Given that headaches constitutes a claimed symptom that may be stress-related, the Board finds that it would not be appropriate to adjudicate the TBI claim until the psychiatric disorder claim is resolved.  There is a possible secondary service connection theory now invoked in this case.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).  


Accordingly, the case is REMANDED for the following action:

1.  Furnish the Veteran with a 38 C.F.R. § 3.159(b) notice letter addressing the claims on appeal, including the TBI claim with regard to 38 C.F.R. § 3.310 in terms of headaches.

2. Schedule the Veteran for a VA psychiatric examination in regard to an acquired psychiatric disorder, to include schizoaffective disorder and PTSD. The clinician is requested to provide an opinion as to whether it is at least as likely as not (50 percent or greater) that the Veteran has an acquired psychiatric disorder related to, or aggravated by, his military service, to include the 1979 physical assault.

3. After completing the requested actions, and any additional notification and/or development deemed warranted, the AOJ must readjudicate the Veteran's claims on appeal. If either benefit sought on appeal remains denied, the AOJ must furnish the Veteran and his representative a supplemental statement of the case that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before returning the case to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on this matter. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


